IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD 0035-08 & 0036-08


TIMOTHY WAYNE RYAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

TITUS COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
because the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals of Texas  within thirty (30) days after the date of this order.
En banc.

Delivered:   February 6, 2008.
Do Not Publish.